        Case 3:20-cv-00687-RDM Document 44 Filed 08/10/20 Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  MAUREEN PIEKANSKI                               No. 3:20-CV-00687

                            Plaintiff,

                      v.
                                                  (HON. MARTIN CARLSON)
  ALEX M. AZAR II, in his official
  capacity as Secretary of the United
  States Department of Health and
  Human Services,

                                                  (Electronically Filed)
                            Defendant.


        DEFENDANT’S OPPOSITION TO PLAINTIFF’S “NOTICE”

      Plaintiff’s “Notice” is not a motion, does not seek any particular relief, and

should thus be disregarded. Even if the Court were to consider Plaintiff’s

“Notice,” Plaintiff’s suggestion that her summary judgment motion is “unopposed”

is baseless and contrary to law. The Secretary filed his Motion to Stay Proceedings

[Dkt. No. 32] and Motion to Dismiss [Dkt. No. 34] before his deadline to oppose

Plaintiff’s Motion for Summary Judgment [Dkt. No. 28]. The Secretary has

repeatedly cited this Court’s determination that “judicial resources are wasted by

allowing a case to proceed as far as the summary judgment stage before declining

to exercise jurisdiction.” See Star Ins. Co. v. Treible’s Wrecker Service, Inc., 2013

WL 5603578, at *5 (M.D. Pa. Oct. 11, 2013) (Mariani, J.). Because Plaintiff lacks
                                             1
        Case 3:20-cv-00687-RDM Document 44 Filed 08/10/20 Page 2 of 4




standing under Supreme Court and Third Circuit law, filing an opposition to

Plaintiff’s premature summary judgment motion would be a waste of resources,

and any ruling on Plaintiff’s motion would merely be an advisory opinion.

      Furthermore, Federal Rule of Civil Procedure 6(b) entitles a party to seek an

extension of time to perform a required act. When a request for the extension of a

deadline is made by a party “before the original time or its extension expires,” the

Rule permits a court to grant the extension after the deadline passes. See Fed. R.

Civ. P. 6(b)(1)(A) (emphasis added). See also Lujan v. Nat’l Wildlife Fed’n, 497

U.S. 871, 896 n.5 (1990); Jordan v. U.S. Dep’t of Justice, 315 F. Supp. 3d 584, 594

(D.D.C. 2018). “[R]equests for extensions of short durations are routine . . . . Also

routine . . . is the fact that most motions are pending for several months before

being resolved due to the press of the Court’s business and the volume of

substantive motions filed.” Jordan, 315 F. Supp. 3d at 594 (citation omitted).

Because the Secretary’s motion to stay was filed before his deadline to oppose

summary judgment, the Secretary’s opposition deadline has not been determined.




                                             2
       Case 3:20-cv-00687-RDM Document 44 Filed 08/10/20 Page 3 of 4




                                  Respectfully submitted,


                                  DAVID J. FREED
                                  United States Attorney


                                  /s/ Eric S. Wolfish
                                  ERIC S. WOLFISH
                                  Special Assistant United States Attorney
                                  United States Department of Health and
                                  Human Services
                                  Office of the General Counsel, Region III
                                  801 Market Street, Suite 9700
                                  Philadelphia, PA 19107-3134
                                  Email: eric.wolfish@hhs.gov
                                  Phone: (215) 861-4511
                                  Fax: (215) 861-4462


                                  /s/ Navin Jani
                                  NAVIN JANI
                                  Assistant U.S. Attorney
                                  228 Walnut Street
                                  Suite 220
                                  Harrisburg, PA 17108
                                  (717) 221-4482
                                  (717) 221-2246 (Facsimile)
                                  navin.jani@usdoj.gov


Dated: August 10, 2020
        Case 3:20-cv-00687-RDM Document 44 Filed 08/10/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that on this date, a true and correct copy of the foregoing

Opposition to Plaintiff’s “Notice” was filed and served upon all counsel of record

through the Court’s CM/ECF system.



                                /s/ Eric S. Wolfish
                                ERIC S. WOLFISH
                                Special Assistant United States Attorney


Dated: August 10, 2020
